Citation Nr: 0518534	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  01-01 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The veteran's case was remanded by 
the Board for additional development in September 2004.  It 
is again before the Board for appellate review.

The issue of entitlement to service connection for a back 
disorder, to include as secondary to the veteran's service-
connected pes planus, was on appeal when the case was before 
the Board in September 2004.  The veteran was granted service 
connection for a back disorder, while the case was in a 
remand status, by way of a rating decision dated in February 
2005.  He was provided notice of the rating action that same 
month.

Although the one-year period to submit a notice of 
disagreement with the rating action has not yet expired, 
there is no indication in the claims file that the veteran 
has expressed any disagreement with the February 2005 action 
that granted service connection.  See Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement 
(NOD) regarding disability compensation level separate from 
prior NOD regarding issue of service connection).  
Consequently, the Board does not have jurisdiction to address 
any downstream element associated with the now service-
connected issue of a back disorder.  


FINDING OF FACT

The veteran's service-connected bilateral pes planus is shown 
to be productive of a disability picture that more nearly 
approximates that of pronounced impairment.  



CONCLUSION OF LAW

The criteria for a 50 percent rating for service-connected 
bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.71a, Diagnostic 
Code 5276 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran submitted his original claim for disability 
compensation benefits in February 1954.  The veteran claimed 
that he suffered from pes planus that caused him a great deal 
of pain in his legs and feet.

A statement from a private physician, M. Jancsics, M.D., 
dated in June 1954, noted that the veteran had been treated 
with comfortable shoes with arch supports, exercises, Epsom 
salt baths, and prescribed medication for pain.

A July 1954 VA examination provided a diagnosis of third 
degree pes planus, with callosities and severe pronation, 
symptomatic.

The veteran was granted service connection for his pes planus 
in July 1954.  He was assigned a 30 percent disability rating 
at the time.

The veteran's disability rating was reduced to 10 percent by 
way of a rating decision dated in July 1959.  The reduction 
was based on the results of a March 1959 VA examination.  The 
examination results were that the veteran had marked 
depression, longitudinal arches, and marked medial bulging, 
with no calluses.  X-rays of the feet were interpreted to be 
negative for bone or joint disease.

The veteran submitted a statement from Dr. Jancsics in August 
1959.  Dr. Janscics said that the veteran was again advised 
to wear comfortable shoes with arch supports.  He opined that 
the veteran would benefit from the construction of shoes with 
adequate support, as well as physiotherapy measures.

The veteran's representative submitted a request for 
consideration of VA treatment records in January 1960.  The 
RO issued a confirmed rating decision, denying the claim, in 
February 1960.  The RO reviewed the indicated records and 
noted that stainless steel arch supports were ordered.

The veteran was afforded a VA examination in June 1981.  X-
rays at that time were said to show rather pronounced 
bilateral pes planus.  The examiner provided a diagnosis of 
severe third degree pes planus with callosities and with 
pronation.

The veteran submitted his current claim for an increased 
rating for his service connected pes planus in May 1999.  He 
said that he had no new medical evidence to submit at the 
time he reopened his claim.

The veteran was afforded a VA physical exanimation in 
February 2000.  The veteran complained of pain, stiffness, 
swelling and lack of endurance in the feet, both at rest and 
with exertion.  He was not currently receiving treatment.  He 
said that his pain was constant and "distressing to 
excruciating".  He also said that walking, using stairs, and 
exercising all brought on flare-ups.  The veteran retired 
from the postal service in 1985 but was employed as a 
security guard.  The examiner stated that the veteran 
appeared for the examination on his own power, with no 
assistive devices.  He said that the veteran was not using 
corrective shoes and had never had corrective shoes.  He said 
that the veteran's posture was normal and that the gait was 
basically normal, although it was very slightly hesitant.  
There was no sign of abnormal weight bearing on the feet.  
The examiner said that there was no gross pain, instability, 
weakness, or tenderness at either foot.  There was no 
pretibial edema bilaterally.  He said that the veteran's feet 
appeared basically normal aside from the wider footprint his 
feet would leave, given the flat feet.  The examiner said 
that x-rays of the feet were normal.  The diagnosis was flat 
feet.  

VA treatment records for the period from December 2001 to 
August 2002 were associated with the claims file.  The 
records do not reflect any treatment for the veteran's 
service-connected pes planus.  The veteran was seen for a 
complaint of back, neck, and foot pain in August 2002.  At 
the time the veteran said that his feet had been "killing 
me."  The treatment was focused on the veteran's back and 
neck complaints.

The veteran was afforded a VA examination in August 2002.  
The veteran gave a 50-year history of foot pain. The veteran 
said that his feet felt stiff, as though the muscles were 
pulling uncomfortably.  The veteran said that standing and 
walking increased the severity of the pain in both feet.  The 
veteran said that the pain did not specifically flare-up on 
him.  Rather, it was constant and more prominent during 
activity.  He used gel heel cups with mild improvements.  He 
said that those conditions made his working conditions as a 
security guard tolerable.  The examiner reported that the 
veteran's right foot had severely painful contracted lesser 
digits and hallux valgus.  The range of motion was said to be 
very painful on all toes and full assessment of the available 
motion was not possible due to the pain with any attempted 
movement.  He said that the range of motion of the midtarsal 
joint also demonstrated moderate pain.  The subtalar joint 
motion was said to be restricted but nontender.  The examiner 
said that muscle power was diminished on dorsiflexor/plantar 
flexor as well as inverters/everters 3-4/5.  There were 
callosities on the metatarsal parabola, across the 
metatarsals heads of toes 1-5.  The examiner said that the 
veteran had severe pes planus, more prominent on weight 
bearing.  He also said that the veteran's great toe was 
abducted and beginning to override the second toe.

In regard to the left foot the examiner said that there were 
severely painful contracted lesser digits 2-5 and hallux 
valgus.  He said that the range of motion was very painful on 
all the toes and a full assessment of degree of available 
motion was not possible due to pain with any attempted 
movement.  He said that the range of motion of the midtarsal 
joint also demonstrated moderate pain.  The subtalar joint 
motion was restricted but nontender.  He said that muscle 
power was diminished on dorsiflexor/plantar flexor as well as 
inverters/everters 3-4/5.  The veteran had callosities 
developing across the metatarsals heads of toes 1-5.  The 
examiner said that there was severe pes planus that was more 
prominent with weight bearing.  He added that the great toe 
was abducted and beginning to override the second toe.  He 
also said that the 5th metatarsal base was severely tender to 
palpation.  

The examiner said that all of the digital contractures and 
flat foot attitude on both feet did not appear to be reduced 
manually or manipulated secondary to substantial pain with 
attempted manipulation.  He said that only accommodation with 
soft foam insoles seemed plausible at this time.  He said 
that the veteran had an antalgic gait, with a limp that was 
secondary to left foot pain.  The examiner said that the 
veteran had pronatory attitude of the feet with apparent arch 
collapse.  He said that x-rays of the feet showed prominent 
5th metatarsal base, and 1st metatarsophalangeal joint 
degenerative joint disease (DJD) bilaterally.  The final 
pertinent diagnosis was severe, painful pes planus, 
pronation, hallux valgus, and hammertoe.

The veteran's disability rating was increased to 30 percent 
by way of a rating decision dated in May 2003.  The effective 
date of the increase was established as of the date of claim 
in May 1999.

The veteran testified at hearing before the RO decision 
review officer (DRO) in January 2004.  The veteran's 
representative read from VA outpatient treatment records as 
to the severity of the veteran's symptoms.  The veteran 
testified that he had severe pain in his legs.  The veteran 
said that he had one pair of corrective shoes but that they 
were impossible for him to wear.  He said that any type of 
shoes bothered his feet.  

The veteran submitted copies of VA treatment records dated in 
November and December 2003, respectively.  A partial clinical 
record from November 2003 noted that the veteran complained 
of pain in both feet, with the right worse than the left.  A 
December 2003 entry noted that the veteran complained of pain 
in his feet since 1952.  He said that he had not had any 
treatment.  His pain was primarily with weight bearing.  He 
said that nothing helped him with his pain.  The examiner, a 
podiatrist, noted that the veteran had severe bilateral pes 
planus.  There was tenderness upon dorsal and plantar 
palpation of the lateral column of both feet.  Manipulating 
the toes through a range of motion caused pain on both feet.  
The veteran's gait was said to be severely antalgic, and that 
he used a cane in his left hand with the left foot feeling 
the worst of the two feet.  The examiner said that x-rays of 
the feet from November 2003 noted DJD at the 1st 
metatarsophalangeal joint.  The veteran currently wore shoe 
gear with a flaccid heel counter and no support.  The 
assessment was severe pes planus with gait abnormality.  The 
examiner added that he had prescribed depth shoes with 
specific insoles.  He said that it might be a staged process 
into custom orthoses or possibly shoes.  

The veteran and his spouse testified at a Travel Board 
hearing in May 2004.  The veteran said that he was 
experiencing progressively worsening pain in his feet.  He 
felt that his pain was greater than a year earlier.  He had 
been given two pairs of shoes from VA.  He said that they did 
not help and he stopped wearing them.  He said that he 
experienced pain on the sides of his feet.  He also said that 
his toes were frozen.  The veteran's spouse testified that 
his complaints of pain and discomfort were more frequent.  

The veteran's case was remanded for additional development in 
September 2004.

The veteran was afforded a VA examination in November 2004.  
The examination covered the veteran's pes planus, his back, 
and left knee.  Only those findings pertinent to the 
veteran's service-connected pes planus disability will be 
reported.  The veteran related that his feet had been 
constantly painful since service.  He also said that they 
had, intermittently, interfered with his work activities.  
The veteran said that he could not move his toes and that the 
arches of his feet felt as if someone had touched them with a 
lit cigar.  The veteran was on Vicodin for pain, although 
this related to foot, back, and knee pain.  He also used 
Extra-Strength Tylenol.  The veteran used a cane in his left 
hand to assist him.  The examiner said that the veteran had a 
slow gait.  The veteran could get up from a chair but had to 
use both arms and it was a relatively slow process.  The 
examiner said that the veteran's unshod gait was with the 
feet almost directly in the line of progression.  His medial 
arch was down on the floor and his tarsal navicula was 
prominent along the medial and inferior side of his foot 
bilaterally.  The examiner said that the hind foot was in 7 
degrees of valgus on the right and 10 degrees on the left.

The veteran was unable to stand on his tiptoes or to raise 
his forefoot up off the ground.  Unloaded, the veteran's 
right foot remained in slight valgus.  The hind foot could 
only be brought to neutral and to further valgus of 10 
degrees.  The motion was said to be painless.  The examiner 
said that the longitudinal arch remained with a prominent 
tarsal navicula which was slightly tender to touch.  The 
transverse metatarsal arch on the right foot was not 
particularly tender to compression.  The right great toe was 
in approximately 20 degrees of valgus with some metatarsus 
primus varus.  The veteran had a prominent, but nontender, 
bunion.  The right great toe, at the first 
metatarsophalangeal joint, could be extended to 0 degrees and 
dorsiflexed to 30 degrees with some minor discomfort.  
However, it could not be brought back into the line of the 
first metatarsal.  There was minimal tenderness over the 
bunion deformity.  The toes were all hammered and could not 
be brought even to neutral.  The left hind foot was in 5 
degrees of valgus, and could barely be brought to neutral 
varus.  The examiner said that the foot could barely be 
brought to 10 degrees of valgus.  The medial longitudinal 
arch was tender to palpation.  The left tarsal navicula 
remained prominent unloaded.  The transverse metatarsal arch 
was also tender both to direct pressure and to compression.  

The left great toe was said to be painful to plantar and 
dorsiflexion.  It could be brought to 30 degrees of 
dorsiflexion and barely brought to -10 degrees of plantar 
flexion with pain throughout that range of motion.  The 
examiner said that, with support on the proximal phalanx, the 
interphalangeal joint could be brought to neutral extension 
and flexed to 30 degrees.  The second through the fifth toes 
were all hammered and could not be brought even close to 
neutral extension.  The assessment was bilateral pes plano 
valgus, third degree.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The veteran's pes planus disability is evaluated as 30 
percent disabling under Diagnostic Code 5276, acquired 
flatfoot.  38 C.F.R. § 4.71a (2004).  A 30 percent rating is 
assigned for bilateral, severe disability, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use, indication of 
swelling on use, and characteristic callosities.  A maximum 
50 percent rating is awarded when bilateral disability is 
pronounced, with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  Id.

It is not required that all criteria for a particular 
percentage rating under Code 5276 be satisfied in order for 
such rating to be assigned, as long as the overall functional 
impairment from the disability corresponds to the percentage 
rating.  38 C.F.R. § 4.21 (2004).  

In this instance, the medical evidence demonstrates a 
disability picture that more nearly approximates that of 
pronounced bilateral acquired flatfoot, such as to warrant 
the assignment of a 50 percent rating for the veteran's pes 
planus under Diagnostic Code 5276.  In pertinent part, the 
record objectively establishes the presence of a marked foot 
deformity due to pronation, hallux valgus, and hammertoes, as 
well as painful motion.  

The Board notes that the veteran has been service connected 
for his bilateral pes planus since 1952.  The veteran's 
medical evaluations have fluctuated over the years prior to 
his current claim in May 1999.  He was initially assigned a 
30 percent rating in July 1954.  This was later reduced to 10 
percent in April 1959.  The reduction was due, in part to the 
results of a March 1959 VA examination.  The examination 
included x-rays of the feet that were interpreted to show no 
evidence of bone or joint disease.

X-rays done as part of a VA examination in June 1981 showed 
evidence of pronounced flat feet.

The veteran was afforded three VA examinations over the 
course of his current claim.  His February 2000 examination 
was performed by a general medicine physician.  The examiner 
provided few findings regarding the extent of the veteran's 
pes planus disability.  He referred several times to the 
aspect of the disability preexisting the veteran's military 
service.  

The August 2002 VA examination was conducted by a podiatrist.  
The examiner provided detailed findings on the significance 
of the veteran's disability.  This included severely painful 
contracted lesser digits on both feet, as well as bilateral 
hallux valgus.  The range of motion of all toes was very 
painful and full range of motion assessment could not be done 
because of the level of pain.  He said that there were 
metatarsal parabola callosities developing across the 
metatarsal heads on all 10 toes.  The examiner said that the 
toes could not be reduced manually or manipulated due to 
substantial pain.  He felt that the only accommodation would 
be with soft foam insoles.  

This same examiner saw the veteran on an outpatient basis in 
November and December 2003.  In December 2003 he noted 
tenderness upon dorsal and plantar palpation of the lateral 
column of both feet.  The range of motion of the toes was 
again noted to cause pain.  The veteran was noted to have 
severely antalgic gait and used a cane in the left hand.  The 
examiner prescribed shoes for the veteran.

The veteran testified in May 2004 that the prescribed shoes 
did not help and that he did not wear them.  The Board notes 
that a confirmed rating decision of February 1960 noted that 
stainless steel arches were ordered for the veteran based on 
VA records dated in December 1959 and January 1960.  

The November 2004 examiner, an orthopedic surgeon, noted the 
veteran's bilateral pronation.  He also noted that the 
veteran's lesser digits were all hammered.  The veteran had 
painful motion of all of his toes, with tenderness of the 
medial longitudinal arch to palpation on the left foot.  In 
addition, the examiner opined that the veteran's back 
disability was aggravated by the gait caused by his severe 
pes planus.  A fact that resulted in service connection for a 
back disability as secondary to the veteran's service-
connected pes planus.

The Board finds that, resolving all reasonable doubt in favor 
of the veteran, the evidence of record supports the grant of 
a 50 percent rating for the veteran's bilateral pes planus.  
This represents the highest schedular rating for the 
veteran's disability.  As such "pain cannot be the basis for 
an award under a diagnostic code in excess of the maximum 
evaluation under that code."  Spencer v. West, 13 Vet. App. 
376, 382 (2000) (citing to Johnston v. Brown, 10 Vet. App. 
80, 85 (1997)).  Moreover, there is no other diagnostic code 
relating to the foot for consideration that would provide for 
the possibility of an even higher disability rating.  

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), and the implementing regulations 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  There is no outstanding information or 
evidence needed to complete a claim in this case.  The 
veteran filed his claim for an increased rating for a 
disability that had been service connected for many years.  
The necessary information to complete his application for 
benefits is of record.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary. 38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran's claim was submitted in May 1999, approximately 
one and one half years prior to the enactment of the VCAA.  
However, the RO provided a notice letter to the veteran that 
acknowledged his claim and notified him that evidence had 
been requested to support his claim.  The veteran was 
informed that, even though the RO was attempting to obtain 
the evidence, it was still the veteran's responsibility to 
obtain the evidence.  

The initial unfavorable determination in this case was by way 
of a rating decision dated in June 2000.

The RO again wrote to the veteran in November 2001.  Although 
the letter highlighted the aspects pertaining to a service 
connection claim, the veteran was asked to identify sources 
of evidence the RO could obtain.  He was asked to submit his 
evidence as soon as possible.  

The veteran was provided notice of the evidence needed to 
substantiate his service connection claims in December 2003.  
He was informed of what the RO would do to assist him in 
developing his claim, and what he should do.  He was also 
informed of the evidence that had been obtained up to that 
point.

The Board remanded the veteran's case in September 2004.  The 
purpose of the remand was to allow for additional development 
of evidence by way of medical records and a VA examination.  

The RO wrote to the veteran in October 2004.  He was informed 
that he was scheduled for a VA examination.  He was asked to 
identify any source of medical treatment and to provide 
signed authorizations for the RO to obtain any outstanding 
medical records.  The veteran did not respond to the RO's 
letter.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004), which held in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the veteran's claim was filed prior to the enactment of 
the VCAA, and the initial unfavorable decision of June 2000 
was clearly issued prior to any VCAA notice.

Despite the timing of the VCAA notice in the case, the 
veteran has still been afforded proper VCAA notice.  The 
November 2001, December 2003, and October 2004 RO letters 
provided him with the notice necessary to substantiate his 
claim, to identify outstanding evidence, advised him of his 
duties and those of the RO, and advised him to submit his 
evidence to the RO.  

The veteran has not alleged any prejudice to his ability to 
support his claim as a result of the timing of the complete 
notice.  As noted above, the veteran's case was remanded to 
allow for additional development in September 2004.  The 
veteran was then issued a supplemental statement of the case 
that weighed the additional evidence.  

The Board finds that the RO's efforts, in total, afforded the 
veteran a "meaningful opportunity to participate effectively 
in the processing of [his] claim by VA" and thus 
"essentially cured the error in the timing of notice."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128-29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the veteran.

The RO asked the veteran, on multiple occasions, to identify 
any outstanding medical records that could be obtained in 
support of his claim.  The veteran did not provide any 
information in response to those requests.  The veteran did 
submit copies of VA treatment records on his own.  The 
veteran was afforded multiple VA examinations.  He also 
testified at a DRO hearing and a Travel Board hearing.  His 
case was remanded in September 2004 to allow for further 
development of his case.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).











ORDER

An increased rating of 50 percent for the service-connected 
bilateral pes planus is granted subject to the law and 
regulations governing the payment of monetary benefits.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


